Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 8, 2018

                                      No. 04-17-00570-CR

                                         Jesse NAJERA,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CR-4704
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER

       On February 26, 2018, appellant’s appointed counsel filed a motion to withdraw as
counsel. Attached to her motion was a copy of a brief pursuant to Anders v. California, 368 U.S.
738 (1967) and a copy of a letter informing her client of various rights. Although the brief was
attached to the motion as an exhibit, the brief was not filed in this court as a separate document.
See Anders, 368 U.S. at 744 (indicating request to withdraw must be accompanied by a brief).

        Moreover, counsel’s letter to her client fails to comply with Kelly v. State, 436 S.W.3d
313 (Tex. Crim. App. 2014) because it does not inform appellant of appellant’s pro se right to
seek discretionary review should the court of appeals declare appellant’s appeal frivolous. See
Kelly, 436 S.W.3d at 319-20. The letter also does not establish whether counsel took concrete
measures “to initiate and facilitate the process of actuating his client’s right to review the
appellate record” because the letter does not indicate whether a form motion for pro se access to
the appellate record was provided by counsel to appellant. See id. at 320. The letter should
further advise appellant that the form motion should be filed within ten days, so that he may
timely effectuate his right. See id.

         We therefore ORDER appellant’s counsel to file a copy of his brief as a separate
document in this court on or before March 19, 2018. We further ORDER appellant’s counsel
to provide a letter to appellant complying with Kelly v. State on or before March 19, 2018. The
letter should inform appellant of the above mentioned rights and include a copy of a form motion
for pro se access to the appellate record. Appellant is also ORDERED to file a response in this
court on or before March 23, 2018 that such letter was provided to appellant.



                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of March, 2018.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court